The Honorable Barbara Horn State Representative P.O. Box 64 Foreman, AR 71836-0064
Dear Representative Horn:
This is in response to your request for an opinion on the following questions regarding A.C.A. §§ 6-17-1204 (Repl. 1993) and 6-17-1304 (Repl. 1993):
  1. [Under § 6-17-1204], [i]s the total number of sick days possible during a contract period awarded to the teacher on the first day of the contract period? Or, is sick leave days awarded after completion of each contracted month or major part thereof?
  2. [Under § 6-17-1304], [i]s the total number of sick leave days possible during a contract period awarded to the employee on the first day of the contract period? Or, is sick leave days awarded after completion of each contracted month or major part thereof?
It is my opinion that under both of the above provisions, the total number of sick leave days to which the teacher or employee would be entitled should be credited to the teacher or employee at the beginning of the school year.
Please note that I have enclosed a copy of Attorney General Opinion77-241, which reached the same conclusion regarding the Teachers' Minimum Sick Leave Law (A.C.A. §§ 6-17-1201 to -1208), formerly codified at Ark. Stat. Ann. §§ 80-1249 to -1255. The same reasoning applies with respect to the School Employee's Minimum Sick Leave Law (A.C.A. §§ 6-17-1301 to -1306). Both of these laws state that the sick leave shall "be in force" (§ 6-17-1204(b)) or accumulate (§ 6-17-1304(b)) "beginning with the first day of the first school term" for which the teacher or individual is employed. Id. Both laws authorize the use of unearned sick leave, i.e., unearned in the sense that the contract period or school term has not been completed. See A.C.A. §§ 6-17-1204(c) and 6-17-1304(c) (regarding deducting compensation for any sick leave days used in excess of those earned if the teacher or employee resigns before the end of the school term). This latter proviso would be unnecessary or rendered meaningless if it was concluded that sick leave days are only awarded after each month of service.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh